Citation Nr: 1738529	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  11-14 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial increased rating in excess of 70 percent for posttraumantic stress disorder (PTSD) prior to February 17, 2016.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to February 17, 2016.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from January 1970 to January 1972 with combat service in the Republic of Vietnam.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In his May 2011 VA Form 9, the Veteran requested a videoconference hearing before the Board.  The Veteran withdrew the hearing request in June 2017.

The issue of entitlement to a TDIU prior to February 17, 2016, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to February 17, 2016, the Veteran's PTSD was not manifested by total occupational and social impairment due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.


CONCLUSION OF LAW

The criteria for an initial increased rating in excess of 70 percent for posttraumantic stress disorder (PTSD) prior to February 17, 2016 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.130, Diagnostic Code (DC) 9411 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veteran's representative has requested an "independent medical evaluation to determine whether [the Veteran] should be granted an earlier effective date for his 100 [percent] PTSD rating."  August 2017 Appellate Brief.  The Board finds a retrospective medical opinion is unnecessary in this case.  The evidence of record contains numerous, relevant treatment records within the appeal period that offer contemporaneous medical impressions factually sufficient for a legal determination of an appropriate effective date for this issue.

The Veteran and his representative have not otherwise raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Legal Criteria

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of the disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.
The RO granted the Veteran a 100 percent evaluation for PTSD from February 17, 2016-the date of the Veteran's most recent VA examination for PTSD.  Prior to that, the Veteran's PTSD was evaluated at 70 percent from December 23, 2008-the date of the Veteran's original claim for PTSD.  The Veteran was also granted a temporary 100 percent evaluation from March 30, 2010 until June 1, 2010 for in-patient treatment of PTSD.  38 C.F.R. § 4.29.  The only periods of time still on appeal are those where the Veteran is not in receipt of a temporary or schedular 100per rating.

A 70 percent rating is warranted for PTSD where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked inability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  . 

The symptoms listed are not exhaustive, but rather, "serve as examples of the type and degree of symptom, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"-i.e., "the regulation... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vasquez-Claudio v. Shinseki, 713 F3d 112, 117-18 (Fed. Cir. 2013); 38 C.F.R. § 4.130, DC 9411.

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission." 38 C.F.R. § 4.126(a).  The Board must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  Id.

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Diagnostic and Statistical Manual of Mental Health Disorders (4th ed. 1994) (DSM-IV). A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning. DSM-IV; 38 C.F.R. §§ 4.125 , 4.130. Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, 8 Vet. App. at 242.  An assigned GAF score, like an examiner's assessment of the severity of a disability, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a). Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id. ; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

III. Analysis

The Board must determine whether the Veteran was entitled to a rating higher than 70 percent from Dec 23, 2008 to February 17, 2016-the effective date of the Veteran's current 100 percent evaluation.  For a 100 percent evaluation for PTSD, the record must show the Veteran suffered from total occupational and social impairment due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

After a careful review of the evidence of record, the Board finds that the Veteran did not present symptomatology consistent with a 100 percent evaluation prior to February 17, 2016.  While the Veteran undoubtedly faced occupational and social impairment due to PTSD symptomatology during this time, such symptomatology was adequately contemplated by his 70 percent rating.  The record indicates that prior to February 17, 2016, the Veteran was consistently capable of logical thought process, did not experience auditory or visual hallucinations, maintained minimal personal hygiene, and was oriented to time and place.  See November 2009 and December 2016 VA treatment records.  The Veteran has contended issues with anxiety, depression, keeping a job because of conflicts with coworkers, substance abuse, and marital issues due to PTSD.  A 70 percent rating already contemplates symptoms such as near-continuous panic or depression affecting the ability to function independently, neglect of personal appearance and hygiene, impaired impulse control (with periods of violence), and the inability to establish and maintain effective relationships.

The Veteran only asserted issues with memory loss and maintaining minimal activities of daily living in documents generated for the purpose of furthering his claim.  See May 2011 VA Form 9; February 2016 VA examination.  Otherwise, contemporaneous medical records created in relation to treatment, which the Board finds more credible in this case for the purpose of determining previous symptomatology; do not show that the Veteran's symptomatology prior to February 17, 2016 arose to the level contemplated by a 100 percent evaluation.  Additionally, whether the Veteran met the total occupational and social impairment threshold for a 100 percent evaluation for PTSD under 38 C.F.R. § 4.130 DC 9411 is immaterial, as such impairment was not due to symptomatology equivalent to that described therein. 

The Board acknowledges the Veteran's contentions as to the increase in severity of his PTSD for the appeal period for which the Veteran has not already been granted a 100 percent evaluation.  The Board does not downplay the very real and serious disability from which the Veteran suffered prior to February 17, 2016.  Nevertheless, a 70 percent evaluation under 38 C.F.R. § 4.130 already contemplates a significant and almost total level of occupational and social impairment; with deficiencies in virtually all aspects of life such as work, school, family relations, judgment, thinking, and mood.

A 100 percent rating, however, evokes a mental disability picture that is simply not presented by credible evidence prior to February 17, 2016.  Regardless of whether the Veteran demonstrated an "increase in hypervigilance, anxiety, depression, nightmares, intrusive memories, and other symptoms of PTSD" during the appeal period (August 2017 Appellate Brief), the Board finds that such symptoms do not rise to the level of  not equivalent to be equated to symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including of maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

In light of the foregoing, the Board finds the evidence to preponderate against an initial increased rating in excess of 70 percent prior to February 17, 2016.  As such, the benefit of the doubt doctrine is inapplicable, and the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial increased rating in excess of 70 percent for PTSD prior to February 17, 2016, is denied.


REMAND

A November 2009 VA examination report indicates the Veteran could not keep a job due to his disability.  This sentiment is echoed in subsequent treatment and procedural documents.  Therefore, the issue of entitlement to a TDIU has been raised as a component of the increased rating claim on appeal.  A remand is necessary for the AOJ to conduct appropriate development and consider this issue in the first instance.  The Board notes that the question of whether the Veteran is entitled to a TDIU from February 17, 2016 onward is moot as the Veteran is already entitled to a 100 percent evaluation for PTSD (his only compensable disability) as of that date.

Accordingly, the case is REMANDED for the following action:

1.  Conduct necessary development for the issue of entitlement to a TDIU prior to February 17, 2016, to include sending the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability.

2.  Adjudicate the issue of entitlement to a TDIU prior to February 17, 2016.  If the benefit is denied, furnish the Veteran and his representative with a supplemental statement of the case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


